Opinion by
Lawrence, J.
At the trial the record in Kempner v. United States (11 Cust. Ct. 173, C. D. 820) was incorporated herein. There, similar shaving sets were held properly dutiable at 40 percent under paragraph 339 rather than at 50 percent under paragraph 230 (b) as mirrors. Although no samples from the present importation were retained, the exhibits in the incorporated case were in evidence. Plaintiff’s witness testified that the sets in question were similar to those in the incorporated case, the only difference being that some of the sets in the instant importation have upright stands whereas the merchandise in the incorporated case had folding stands. From an examination of the entire record the court was satisfied that the cited decision is controlling, particularly since it was not disputed that the instant sets are entireties. Following that authority, it was held that the involved sets are properly dutiable as claimed.